Citation Nr: 0311361	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
endometriosis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for duodenal 
ulcer, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable rating for 
bilateral retinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

At a January 2003 hearing before the undersigned Veterans Law 
Judge, the veteran asserted that she was unable to work due 
to her service-connected disabilities.  The Board REFERS this 
inferred claim for a total rating based on individual 
unemployability due to service-connected disability to the RO 
for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Although a November 2002 Supplemental Statement of the Case 
outlined the general provisions of the VCAA, the claims 
folder reflects that the veteran has not been informed by VA 
of what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate her claim 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA in 
accordance with Quartuccio, supra.  As such, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  

At the January 2003 hearing the veteran testified that she 
receives ongoing treatment for her endometriosis at the 
Dallas, Texas VA Medical Center (VAMC).  It does not appear 
that the VA treatment records from the Dallas VAMC are 
contained in the veteran's claims file.  Under both the VCAA 
and previously applicable law, the duty to assist requires 
that these VA records be obtained and included in the 
veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Holding that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the veteran's claims 
folder, are in the constructive possession of the Board and 
must be considered).  

The Board notes that the most recent VA gynecological and 
gastrointestinal examinations of record fail to provide a 
description of all the relevant symptomatology necessary for 
assigning ratings under the respective diagnostic codes.  See 
Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (Holding that 
the examination must contain findings which address the 
specific diagnostic criteria).  

Accordingly, this case is REMANDED for the following:

1.  The RO will advise the veteran and 
through her representative of what 
evidence would substantiate her claims in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the veteran has received any VA, non-VA, 
or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  In this development, the RO must 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  The RO should obtain and consider any 
further evidence that may have been 
generated and filed in the veteran's VA 
vocational and rehabilitation file 
pertaining to the claims at issue, 
subsequent to the RO's  earlier review.  

3.  The RO should contact the Dallas VAMC 
and request copies of all of the 
veteran's treatment records, both 
inpatient and outpatient, dated from 
March 1992 to the present.

4.  The veteran should be afforded a VA 
gynecological examination to determine 
the current severity of the service-
connected endometriosis.  The claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  All necessary tests and 
studies are to be performed and all 
findings are to be reported in detail.  
The gynecologist should report all 
symptoms and specify whether the veteran 
has pelvic pain, heavy bleeding, 
irregular bleeding, bowel symptoms, or 
bladder symptoms due to her service-
connected endometriosis.  

5.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of the service-
connected duodenal ulcer disease.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must also include the 
veteran's height and current weight, and 
must include blood studies to determine 
the presence or absence of anemia.  The 
examiner should specifically comment on 
whether the veteran's duodenal ulcer 
disease results in pain which is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, weight loss, 
recurrent hematemesis or melena and 
anemia.  The extent and frequency of any 
such symptoms should be specified, as 
should the degree to which any of these 
symptoms result in impairment of the 
veteran's health.  The examiner should 
also specifically address whether the 
disability is productive of dumping 
syndrome, and, if so, the examiner should 
specifically identify the manifestations 
thereof.  A complete rationale should be 
given for all opinions and conclusion 
expressed.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination reports.  If the reports do 
not include the information requested, 
the reports must be returned to the 
reviewers for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's increased rating claims.  The 
RO should also consider whether the 
claims should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2002).

8.  When readjudicating the claim for an 
increased initial rating for 
endometriosis, for the period prior to 
May 22, 1995, the claim should be 
considered only with respect to the 
former criteria for rating gynecological 
conditions.  See VAOGCPREC 3-2000 (April 
10, 2000).  For the period from May 22, 
1995, the RO must consider both the 
former rating criteria for the evaluation 
of gynecological conditions.  38 C.F.R. 
§ 4.116 (effective prior to May 22, 
1995), and the current schedular criteria 
for rating gynecological conditions, 
38 C.F.R. § 4.116 (effective from May 22, 
1995), and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to her. 

9.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and her 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should provide the 
veteran a copy of all the appropriate 
laws and regulations, including those 
pertaining to the VCAA.  If appropriate, 
the claim should then be returned to the 
Board, including the veteran's 
vocational-rehabilitation file.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall, 
11 Vet. App. at 271.

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  38 C.F.R. 
§ 3.655(b).  The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  However, the veteran is 
further advised that her failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



